Citation Nr: 1413100	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  06-30 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to May 1975, including service in the Republic of Vietnam from September 1971 to June 1972.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision by a Department of Veterans Affairs (VA) Regional Office located in Roanoke, Virginia (RO). 

The appeal is remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran's claim was remanded in September 2010 and March 2012 for additional evidentiary development, to include VA examination and opinion.  Following the Board's March 2012 remand, the AMC arranged for VA examination of the Veteran.  VA posttraumatic stress disorder (PTSD) examination was conducted in December 2012.  The RO also conducted an assessment of the Veteran's claimed in-service stressors.  In November 2012, prior to the VA examination, the RO submitted a memorandum into the Veteran's claims file, which noted that the Veteran's in-service stressors related to fear of hostile military activity.  The VA examiner documented this fact, yet determined that the Veteran does not meet the diagnostic criteria for PTSD.  The examiner did, however, confirm that the proper diagnosis is major depressive disorder, not otherwise specified.  The examiner opined that the major depressive disorder is not related to the Veteran's military service, as there is no evidence to suggest that the Veteran's depressive symptoms are related to in-service stressors or other negative experiences in the military.  The examiner's opinion, however, was provided without any rationale.  The basis is unclear from the conclusory negative nexus opinion.  There is no discussion of the Veteran's actual stressors, or the confirmed notion that he feared hostile military activity during his service, and no discussion of the likelihood that he developed depression as a result.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Thus, the examiner may not base a negative nexus opinion solely on the fact that the Veteran's depression initially manifested following his active service.  The pertinent question is whether the depression was caused by the confirmed stressors during the Veteran's active service.

In order for a VA examination to be considered adequate, the articulated reasoning must demonstrate that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  No such adequate analysis took place in this case.  Accordingly, this opinion must be rejected.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Consequently, the Board finds that the December 2012 VA examination report is inadequate for purposes of determining service connection.  The matter is remanded in order for the claims file to be returned to the December 2012 VA examiner for a supplemental opinion to include sufficient rationale.

In addition, pertinent VA treatment records from the VA Medical Center (VAMC) in Washington DC dated between June 1998 and March 2014, as well as a written statement from the Veteran dated in February 2013, have been added to the Veteran's claims files and were not considered in the February 2013 supplemental statement of the case.  The Veteran also has not submitted a waiver of RO consideration of this additional evidence.  Accordingly, the RO must review the additional evidence received and issue an supplemental statement of the case prior to the Board's adjudication of the acquired psychiatric disorder claim.  38 C.F.R. §§ 19.31, 20.1304 (2013).

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain a supplemental opinion from the December 2012 VA examiner.  The claims file and all electronic records must be made available to the VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Following a review of the evidence of record, to include the service treatment records, service personnel records and post-service treatment records, and with consideration of the Veteran's statements and the in-service stressors related to fear of hostile military activity in Vietnam, the examiner must opine as to whether the Veteran's major depressive disorder is related to the Veteran's military service, to include as due to any incidents and confirmed stressors therein.  The psychiatrist must provide a complete rationale for all opinions expressed.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular psychiatrist.  The report prepared must be typed.

2.  If the December 2012 VA examiner is unavailable to render the requested supplemental opinion, the Veteran must be afforded another VA examination in order to obtain an opinion as to the question posed in remand directive number 1.

3.  If the Veteran is afforded another VA examination, the RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the requested supplemental opinion has been obtained, or examination completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, including consideration of all VA treatment notes, Veteran lay statements, and any other evidence added to the Veteran's claims files since February 2013.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


